 LOCAL UNION NO. 85, SHEET METAL WORKERS' INT'L, ETC. 631The Union shall submit to the Company in writing eachmonth, a list of their members with an itemized account of theirdues, initiation fees, etc.The Company shall deduct the amountso submitted from the pay of the member-employee the fol-lowing pay period and shall forward same to the Secretary-Treasurer of the Union, provided that the Union furnishes theCompany with written authorization cards from the employees.The first basis for our finding such clause to be defective was thatit requires the checkoff of moneys other than dues.However, wenow believe that, as a matter of comity, our interpretation of theterm "membership dues" as used in Section 302 should follow thatof the Department of Justice which has the responsibility of en-forcing that section of the Act.As the Justice Department hasconstrued the term "membership dues" in the context of Section 302to include initiation fees and assessments in addition to dues, wehold that the subject checkoff clause, in providing for the checkoffof "dues, initiation fees, etc.," does not on its face conflict withSection 302.2The other basis upon which we relied to find thecheckoff clause defective was that it set no limit to the period forwhich authorizations should be irrevocable, as required by Sec-tion 302(c) (4).As the question of conformity of a checkoff agree-ment with Section 302 in this respect involves the statutory standardsapplicable to the separate authorizations to be executed by theindividualmembers, we are of the opinion that the absence in acontractual checkoff clause of a specific reference to the authoriza-tions.or the statutory requirements therefor does not by itself renderthe clause defective under ourKeystonedecision.Accordingly, we shall, and hereby do, grant the motion for recon-sideration and vacate the Decision and Direction of Election herein,pending further consideration of other issues in the case.2 SeeInternational Harvester Company,95 NLRB 730, 733.Local Union No. 85, Sheet Metal Workers'International Asso-ciation,AFL-CIOand J.P. Gasaway.Case No. 10-CB-610.December 22, 1958DECISION AND ORDER.On May 8, 1958, Trial Examiner Robert E. Mullin issued hisIntermediate Report in this case, finding that the Respondent hadengaged and was engaging in certain unfair labor practices withinthemeaning of Section 8(b) (1) (A) and (2) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate122 NLRB No. 79. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat this hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications and addi-tions noted below.THE REMEDYHaving found that the Respondent has violated the Act, we shallorder that it cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.For reasons fully detailed inLocal Union No. 450, InternationalUnion of Operating Engineers, AFL-CIO (Tellepsen ConstructionCompany),'we find that the illegal hiring arrangement betweenRespondent and R. C. Mahon Construction Company unlawfullycoerced employees into becoming members of, and paying initiationfees, dues, and other moneys to, the Respondent and that an orderdirecting Respondent to refund the moneys so collected is necessaryand appropriate in this case.The Respondent's liability for reim-bursement shall be limited to moneys collected during the periodbeginning 6 months before the filing and service on it of the chargeherein.Contrary to the Trial Examiner, we shall apply the remedyof disgorgement of sums illegally exacted from employees to allbusiness locations of the Company herein involved within the ter-ritorial jurisdiction of the Respondent.TellepsenConstructionCompany, supra.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local UnionNo. 85, Sheet Metal Workers' International Association, AFL-CIO,and its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Entering into, performing, maintaining, or otherwise givingeffect to any agreement, arrangement, or understanding with R. C.Mahon Construction Company, or any other employer over whomthe Board will assert jurisdiction, which conditions the hiring ofapplicants for employment, or the retention of employees in theirjobs,with such employer upon referral, clearance, or approval bythe Respondent, or which conditions employment upon membership1122 NLRB 564. LOCAL UNION NO. 85, SHEET METAL WORKERS' INT'L, ETC. 633in the Respondent, except as authorized by Section 8(a) (3) of theAct.(b)Causing or attempting to cause R. C. Mahon ConstructionCompany, or any other employer over whom the Board will assertjurisdiction, to discriminate against J. P. Gasaway, or any otheremployee or applicant for employment, in violation of Section 8(a)(3) of the Act.(c) In any other manner restraining or coercing employees in theexercise of their rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Make whole J. P. Gasaway for any loss of earnings he mayhave suffered because of the discrimination against him, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Refund to all present and former employees of R. C. MahonConstruction Company any initiation fees, dues, assessments, or anyother moneys they were illegally required to pay the RespondentUnion in order to secure or retain employment with the said Com-pany under the illegal hiring arrangement between the RespondentUnion and the Company during the period beginning 6 monthsbefore the filing and service upon the Respondent Union of thecharge in this proceeding.(c)Notify R. C. Mahon Construction Company and J. P. Gasa-way, in writing, that it has no objection to Gasaway's employment?(d)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all records, reports, out-of-work lists, and other documents necessary to analyze the amountsof moneys due and the rights of employment under the terms ofthis Order.(e)Post in the Respondent Union's business offices and meetinghalls copies of the notice attached hereto as an Appendix.-3Copiesof said notice to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by'an authorized representa-tive of the Respondent, be posted by the said Respondent immediatelyupon receipt thereof, and be maintained by it for a period ofsixty (60) consecutive days in conspicuous places, including allplaces. where notices to members are customarily posted.ReasonablesLocal Union 595, International Association of Bridge,Structural and OrnamentalIronWorkers,AFL (R. Clinton Construction Company),109 NLRB 73.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken by the Respondent to insure that the saidnotices are not altered, defaced, or covered by any other material.(f)Mail to the Regional Director for the Tenth Region signedcopies of the notice attached hereto as an Appendix for posting atthe offices of R. C. Mahon Construction Company and project siteswhere the said Company is engaged in business within the territorialjurisdiction of the Respondent Union, in places where notices tothe Company's employees are customarily posted, if the said Com-pany is willing to do so.(g)Notify the Regional Director in writing, within ten (10)days from the date of this Order, what steps the Respondent hastaken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNIONNo. 85,SHEET METALWORKERS' INTERNATIONAL ASSOCIATION,AFL-CIO ; TO ALL EM-PLOYEES OF R. C. MAHON CONSTRUCTION COMPANY; AND TO ALLAPPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT enter into, perform, maintain, or otherwise giveeffect to any agreement, arrangement, or understanding withR. C. Mahon Construction Company, or any other employerover which the National Labor Relations Board will assertjurisdiction, which conditions the hiring of applicants for em-ployment, or the retention of employees in their jobs, with suchemployer upon clearance or approval by us, or which conditionsemployment upon membership in our organization, except asauthorized by Section 8(a) (3) of the Act.WIPEWILL NOT cause or attempt to cause R. C. Mahon Con-struction Company, or any other employer over which the Boardwill assert jurisdiction, to discriminate against J. P. Gasaway,or any other employee or applicant for employment, in violationof Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain of coerce employeesin the exercise of their rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization asa condition of employment as authorized by Section 8(a) (3)of the Act.WE WILL make J. P. Gasaway whole for any loss of paysuffered as a result of the discrimination against him. LOCAL UNION NO. 85, SHEET METAL WORKERS' INT'L, ETC. 635WE WILL refund to all employees of R. C. Mahon Construc-tion Company any initiation fees, dues, assessments, or any othermoneys they Were illegally required to pay in order to secureor retain employment with the said Company under the illegalhiring arrangement between our Union and the said Companyduring the period beginning six (6) months before the filingand servicing upon us of the unfair labor practice charge in thisproceeding.LOCAL UNIONNo. 85, SHEET METALWORKERS' INTERNATIONAL ASSOCIA-TION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge duly filedby J. P.Gasaway, an individual,the General Counselof the NationalLaborRelations Board,by theRegional Director of the TenthRegion(Atlanta,Georgia),issued a complaint and amended complaint againstLocal Union No. 85, Sheet Metal Workers'InternationalAssociation,AFL-CIO(hereinafter called Union or LocalNo. 85)alleging that the Union had engagedin and was engaging in unfair labor practices affecting commerce within the mean-ing of Section8(b)(1)(A)and (2)and Section 2(6) and(7) of theNationalLabor RelationsAct, 61 Stat.136, hereincalled the Act.Copies of the charge,the complaint,the amended complaint and notice of hearing were duly servedupon the Respondent Union.With respect to the unfair labor practices, theamended complaint alleged, in substancethat: (1) at all times material herein theUnion has maintained in effect an understanding,practice,and agreement withtheR.C.Mahon ConstructionCompany (herein calledMahon or Company),whereby the latter hired and retained as sheet metal workers on its job site inHapeville,Georgia, only members ofLocalNo. 85 whose employment was ap-provedby thatUnion;(2) on about November7, 1957,J.P.Gasaway was notemployed by Mahon because the Union refused to give the aforesaid Gasawaya referral;(3) pursuant to the understanding,practice,and agreement with Mahon,theUnion has, since about September 1, 1957, required and collected dues fromitsmembers approved,or referred,for employmentbyMahon.In its answer,duly filed, theUnion conceded certain facts with respect to the business of theR. C. Mahon ConstructionCompany, theEmployer here involved,but denied thecommission of any unfair labor practices.Pursuant to notice,a hearing was held on February 3, 1958, in Atlanta,Georgia,before the duly designated Trial Examiner.All parties were represented at thehearing at which full opportunity to be heard,to examine and cross-examinewitnesses and to introduce evidence bearing upon the issues was afforded allparties.At the conclusion of the hearing oral argument was had by counsel fortheUnion.Subsequent to the hearing,able and comprehensive briefs were sub-mitted by both the Union and the General Counsel.Uponthe entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe R. C. Mahon Construction Company is a Michigan corporation with itsprincipal office and place of business at Detroit, Michigan. It is engaged in thebusiness of structural steel and industrial equipment erection.During the past 636DECISIONSOF NATIONAL LABORRELATIONS BOARDfiscal year, a representative period,Mahon performed contracts valued in excessof $50,000 outside the State of Michigan.At all times material herein Mahonwas engaged in the completion of a project at the plant of the Ford MotorCompany in Hapeville, Georgia.On the foregoing facts, the Respondent Unionconcedes, and I find, that the Company is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionJ.P.Gasaway, a journeyman sheet metal worker, with approximately 13 yearsexperience in that craft, had been a member of Local No. 85 for 5 years when hewas laid off on October 30, 1957, by Hoffman and Wolfe, a contractor at workon a project for the Ford Company at its Hapeville plant.On about November 4, Gasaway went to the union hall of Local No. 85, wherehe met with J. L. Fleming, the business agent.There he asked if the latter hadany work for him and the business agent answered in the negative.However,when Gasaway asked whether Fleming would give him a referral card if hesought work by himself the business agent promised that he would.,On aboutNovember 7, Gasaway went to the Mahon job site where he met one Lyles, thegeneralforeman, who, in turn, referred him to George A. Thompson, the fieldsuperintendent.There Gasaway requested employment as a sheet metal worker.Thompson told him he could use him on a stainless steel welding job and thathe could go to work that day provided he obtained a referral card from LocalNo. 85.Gasaway testified that he told Thompson that he was sure that he couldsatisfy this condition because Fleming had already promised him a referral.WhenMr. Thompson was subsequently called as a witness he corroborated Gasaway inthe following testimony:Mr. Lyles brought Mr. Gasaway to me and told me that he would be givena referral to come out on the job if I could use him and I said if he was astainless steel welder I could probably use him providing that he was clearedthrough the hall, because previous to that I had just laid off six or seven men,I forget the actual count now, but if he was cleared through the hall I couldprobably use him....2Gasaway immediately proceeded to the union hall where he told Fleming abouthis employment prospects on the Mahon job provided he obtained a referral.According to Gasaway, the business agent replied "No, you cannot go out there.I am not going to let them pick you." The following day Gasaway returned tothe Company's project and told Thompson of his difficulties in obtaining a unionclearance.The latter promised that he would look into the matter.Thereafter,the same day, Gasaway went to the union hall once more andagainasked fora referral.According to Gasaway, Fleming replied "No, you ain't going to getany referral card to go out there," and then, when Gasaway protested with thestatement that he intended to see a lawyer, the business agent said "I am yourlawyer and I will tell you when to go to work and not to." Gasaway didnot return to the Mahon employment office and was never hired by that company.On November 8, he filed the charge which initiated the instant proceeding.Fleming testified that in the foregoing conversations he merely told Gasawaythat he would give him a referral in the event Thompson asked for him butthat the latter never made such a request.According to the business agent, whenGasaway came to see him the first time "He said that he had a job at the Fordplace if Iwould give him a referral. I told him that if he had a job, he oughtto have went to work. I did not have no call in the office for nobody." As tohis conversation with Gasaway on the following day, Fleming testified "I toldhim I still had not had no call for no men, that if he [Thompson] wanted him,'This finding Is based on the credible testimony of Gasaway which was not deniedby Fleming.2 An objection to this answer on the ground that it was hearsay was sustained only asto a portion which is not quoted above. In that part of his answer which was ruledobjectionable,Thompson related his belief, apparently based on hearsay, that Gasawayhad subsequently come back to the jobsite and told Lyles that he was unable to obtaina referral. LOCAL UNION NO. 85, SHEET METAL WORKERS' INT'L,ETC.637to put him to work." For reasons set forth more fully below I was not impressedwith the frankness of Mr. Fleming's recollection as to these conversations.Gasa-way's testimony on the other hand, was, to me, more reliable.For this reason,it ismy conclusion, and I find, that, as the Charging Party testified, the businessagent first promised him a referral card if he found a job for himself, but whenthe latter returned within a few days to report that he had been promised em-ployment by the Mahon Company provided he obtained a referral card, Flemingrefused to give Gasaway such a referral and declared "No, you cannot go outthere.I am not going to let them pick you."Local No. 85 operated a hiring hall in themanner commonto the industrialscene.Mr. Fleming testified that theunion maintainedan out-of-work list onwhich the name of an unemployed member was put at the bottom when he firstreported to the halland then, asthose ahead of him were referred to jobs, hisname was moved up the list. Fleming testified that at the time of his con-versations with Gasaway the latter 'was between third and fifth place among thewelders on this roster.According to Fleming, whenever a company requested aman, the name at the top would be the first referredunlessthe employer re-quested a specific individual in which case the latter would be sent.In an able brief, counsel for the Union argues that since Gasaway was notat the top of the list, in the absence of a specific company request for him, itwould have been the grossest discrimination for Fleming to refer Gasaway aheadof the men whose names appeared above his. This conclusion would be correctif,in fact, the Company and the Union had no agreement, practice, or under-standing whereby Mahon hired only sheet metal workers who had the approval ofRespondent Local No. 85.The General Counsel contends that there was such anagreement or practice; this is denied by the Union.The evidence was as follows:Mr. Thompson, field superintendent for Mahon and himself a member of theSheetMetalWorkers, testified that his company had no written contracts withany unions but that it endeavors "to abide by all the rules and working conditionsof every city local union."He testified that in hiring new employees it was theirusual practice to "call the hall and ask for the required number of men ... forthat particular day or week.He further testified that "as a rule" theCompany did not hire anyone who was not sent by the "hall" and that theproject at the Ford plantwas "anall union job."According to Thompson, all ofthe sheet metal workers whom he had hired on the Ford job were union membersand had been referred by the Union. Peak employment on this project wasapproximately 72 journeymen sheetmetalworkers, all of whom were members ofLocal No. 85.A document entitled "Standard Form of Union Agreement," the contract nor-mally used by Local No. 85, was received in evidence.Attached to this exhibitwas a two-page sheet containing nine addenda to the standard contract.BusinessAgent Fleming described these "addenda" as the working rules of Local No. 85.The introductory paragraph and first "addendum"in this attachment read asfollows:It is agreed by both parties that the followingconditionsbecome part of thisagreement Form A-3-7-55 effective Aug. 8, 1957, until July 1, 1959.Addendum No. 1ArticleII,Section 1The employeragreesthat none but Journeymen Sheet Metal Workersand registered Apprentices, with referral cards from the Local Union,shall be employed on any work described in Article I.33A union-shop clause which appears in article III of the "Standard Form of UnionAgreement," has a provision which purports to render it of no force and effect in anyState where the union shop is prohibited by statute. Since Georgia is in the latter cate-gory, the Respondent contends that, even assumingarguendothat this contract was ineffect between the Union and the Company, the union-shop clause would have been in-applicable.This argument, however, ignores the fact that at the bottom of the secondpage of the contract addenda which contain the closed-shop provision quoted above, twoprinted signature elements appear, one captioned "Local Union No. 85 of Sheet MetalWorkers' International Association" and the other "Central Georgia Sheet Metal Con-tractors'Association."Immediately under each there are appropriate blank spaces forthe signatures of officers or representatives of those parties.This, of course, would tendto prove that the addendum portion of the document was in common usage betweenLocal No. 85 and the aforesaid employers' association.Under these circumstances the"savings clause"in the standard contract form was rendered meaningless by the languageof Addendum No. 1, quoted above, which plainly provided for a closed shop. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDAnother "Addendum" of this same form agreement required that an employersignatorymake regular payments to what was known as a "Joint ApprenticeshipCommittee," the payment to be made at the rate of 1 cent per hour for the hoursworked on a job by each journeyman and apprentice.Mr. Thompson testified that the Company had requested the Union to supplyitwith a copy of the foregoing agreement.Although he stated that this copywas obtained only to learn the local wage scale, when asked the followingquestion:Q. (By Mr. MacCarthy.)Mr. Thompson, did you follow the StandardForm of Union Agreement?A.We try to abide by all the rules andregulationseverywhere we dobusiness.Later, this same witness testified that whenever the Company did not follow therules and regulations of the local in a particular city "we usually hear from thevarious locals."Thompson did not testify as to whether Local 85 had ever madesuch a protest to Mahon.However, he was followed to the witness stand byBusinessAgent Fleming.The latter was askedQ.Mr. Fleming, to your knowledge, has the company gone by theseagreements[Standard Form of Union Agreement and the Addenda]?A. As far as I know, they have.Later,Mr. Fleming testified that he considered the Mahon Company a "fair"contractor.Itwas also conceded by the Union that the Company had made allthe requisite payments to the apprenticeship fund which the addenda required.Fleming's testimony about the provisions of the foregoingagreementwere mostconfused.He at first testified that the Union's contract had expired July 1, 1957.Later he testified that Local No. 85 followed the standard form of union agree-ment.Still later, with respect to the addenda provision requiring that an employerhire only applicants with a referral card from Local No. 85, Fleming testified thatthis section had been removed from the agreement about a week before the unfairlabor practice hearing began.The foregoing lack of specificity and conflict in histestimony contributed to my conclusion, noted earlier, that Mr. Fleming's testimonywas lacking in candor and persuasiveness.Neither am I convinced that Mr.Thompson was completely frank when he testified that he sought a copy of theunion agreement only to acquaint himself with the local wage scale.The latterwas a question which his firm had undoubtedly explored fully at the time it sub-mitted its original bid on the job.Mr. Thompson's subsequent testimony revealedthat he sought the agreement and the attached working rules and regulations ofLocal No. 85,4 in order to comply fully with their terms.The testimony ofboth Fleming and Thompson establishes that on this all-union job the provisionsof the agreement were fully met and, as a result, Fleming had no occasion tocomplain of any violations of the working rules of Local No. 85 by Mahon, a"fair" contractor.5It is significant to the issue here that shortly before Gasaway came to the jobsiteMahon had laid off several men.6 As Thompson testified, ". . I said . . .I could probably use him providing that he was cleared through the hall, becauseprevious to that I had just laid off six or seven men.. . ' Obviously, Thompsonforesaw that Gasaway, whom he wanted to hire, might not be at the top of the4As Dir. Fleming described the addenda.5In a recent case where an employer offered the same explanation for its possession ofa union contract as did Mr. Thompson here, the Board commented : "Although theCompany contends that it used this contract only for purposes of determining the wagesof its employees, the only reasonable inference to be drawn from the facts herein pre-sented is that the Company bound itself to more than the contract's wage scale."Boothand Flinn Company, et al.,120 NLRB 545.e The record indicates that Mahon terminated seven journeymen sheet metal workersfrom October 25 to 30, 1957. These were all members of Local No. 85. Their namesand dates of termination were as followsEmployeeTerminatedB. L. Eason----------------------------------------------------- Oct. 25G.Pye---------------------------------------------------------- Oct.29O.E.Leftwich-------------------------------------------------- Oct. 30E.L.Mote------------------------------------------------------ Oct. 30A.Bobo--------------------------------------------------------- Oct.30O.H. Birt------------------------------------------------------ Oct. 30C.E. Bozard---------------------------------------------------- Oct. 30 LOCAL UNION NO. 85, SHEET METAL WORKERS' INT'L, ETC. 639referral list, and not wanting to endanger the Company's relations with the Union,he left it for the Union to determine Gasaway's position on that list.When thebusiness agent refused Gasaway's request for a referral because there were othersahead of him on the list, that closed the case insofar as the Company was con-cerned and Gasaway was not hired.From the foregoing findings it is my conclusion that the Company and theRespondent had an understanding whereby Mahon agreed that for work withinthe jurisdiction of Local No. 85 the Company would hire only members oftheUnion who were referred to it by the Respondent. Such an agreement isplainly proscribed by the Act.By its adherence to, and its acquiescence in, thisagreement and practice, the Company permitted a labor organization to determinewho would be permitted to work for it, at a time when no lawful contractualobligation for such action existed.Such action on the part of an employer isviolative of Section 8(a)(3) of the Act.Although the Respondent did not requestor demand that the Company refuse to hire Gasaway the Company's failure tohire the Charging Party was the proximate result of the discriminatory referral andhiring agreement between Mahon and Local No. 85.When Fleming refused togive a work referral to Gasaway under the circumstances present in this case itwas to be anticipated that the Company would refuse to hire him.7Consequently,it ismy conclusion, and I find, that by such conduct the Respondent engaged inunfair labor practices within the meaning of Section 8(b)(2) and Section 8(b)(1) (A) of the Act.Booth and Flinn Company, supra; Mountain Pacific Chapterof The Associated General Contractors, Inc., et al.,119 NLRB 883;The LummusCompany,101NLRB 1628, 1629-1632; cf.Radio Officers' Union etc. (A. A. BullSteamship Company) v. N.L.R.B.,347 U.S. 17, 45.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union has violated the Act, I shall recom-mend that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act. I shall thus recommend, among other things,that it make J. P. Gasaway whole for any loss of pay suffered by reason of thediscrimination against him, by payment to him of a sum of money equal to thatwhich he normally would have earned from November 7, 1957, until he wouldhave been laid off, absent unfair labor practices, less his net earnings during thisperiod.Back pay shall be computed in accordance with the formula set forth inF.W. Woolworth,90 NLRB 289.The General Counsel also alleged that the Respondent had required and col-lected dues from its members approved or referred for employment by the MahonCompany.There was no evidence of a checkoff arrangement between the Unionand the Employer.There was evidence, however, that the 72 sheet metal workershired by the Company were members in good standing of Local No. 85.Theexistence of the illegal referral agreement between the parties, such as foundherein, unquestionably facilitated the collection of dues and other union obligations.In several recent cases the Board has found it appropriate and necessary to orderreimbursement of the union dues and initiation fees collected pursuant to an un-lawful union-security clause. It is also true that in all of those cases the employerenforced a checkoff provision.United Association of Journeymen & Apprentices ofPlumbing & Pipefitting Industry, etc. Local 231 (Brown-Olds Corporation),115 NLRB594, 599-602;Hibbard Dowel Co.,113 NLRB28; The Englander Company, Inc.,1147The Respondent relies heavily uponN.L.R.B. v. Turner Construction Co., et at.,227F. 2d 448 (C.A. 6). Although, on the surface, that case is somewhat similar to the in-stant matter, it is distinguishable, for in concluding that there was no discrimination,the court there considered it extremely significant that, as it stated(ibid.,at 500)"Fisher [the alleged discrhninatee] had not been offered a job by anyone and there is noevidence that the Union refused :to clear him or told the Company it could not hire him."In this case, on the other hand, the Charging Party had been offered employment oncondition that he obtain clearance from the Union and when thereafter the Union re-fused to clear him, the Company acquiesced in that decision. 640DECISIONS OF NATIONALLABOR RELATIONS BOARD.NLRB 1034; andBroderickWood Products Company,118NLRB 38.8Here,despite theabsence of a checkoffarrangement,the broad language of theBrown-Oldsdecision appears to require thatbecause of the assistance provided theRespondent in its dues collecting by the illegal referral agreement found herein,the latter must now be compelled torefund such dues as were collected from itsmembersduring theiremploymentwith theMahon Company on the Ford project.Accordingly, I shallmake that recommendation here.I shall also recommendthat the Respondentcease and desist from maintaining and giving effect to theillegal hiring arrangementdescribed above.Upon the basis of the foregoingfindings of fact, and upon the entire recordin the case,Imake thefollowing:CONCLUSIONS OF LAW1.The Employer is engaged in commerce withinthemeaningof the Act.2.The Respondent Union is a labor organization within themeaning of, Sec-tion 2(5) of the Act.3.By causing the Company to refuse to hire J. P. Gasaway because he had notobtained a work referral from the Respondent, the Respondenthas engaged inunfair labor practices within the meaning of Section 8(b)(2) and 8(b)(1)(A)of the. Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]8 At the same time, it should also be borne in mind that, on occasion the Board hasrefused to order reimbursement of union dues collected by an employer on behalf of anillegally assisted union.Cf.Bowman Transportation,Inc.,112 NLRB 387, 388,enfd. inpart, subnom.District 50, United Mine Workersof America v.N.L.R.B.,237 F. 2d 586(C.A.,D.C.),vacated and remanded as to another point,355 U.S. 458.The Raser Tanning CompanyandAmalgamated Meat Cutters &ButcherWorkmen of North America,AFL-CIO.Cabe No.8-CA-1313.December °L$, 1968DECISION AND ORDEROn May 27, 1958, Trial Examiner C. W. Whittemoreissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engagedin and was engaging in certain unfairlabor practices and recommending that it ceaseand desisttherefromand take certain affirmativeaction, asset forth in the copy of theIntermediate Report attached hereto.Thereafter,the Respondentfiled exceptions to the Intermediate Report, a supporting brief, anda request for oral argument.'Pursuant to the provisions of Section 3(b) of:the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Chairman Leedom andMembers Bean and Fanning].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerror was committed.The rulings are herebyaffirmed.The Boardhas considered the'Bemuse in our, .opinion the record,exceptions, and brief adequately set forth theissues and the positions of the parties, this request is hereby denied.122 NLRB No. 80.